United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        February 13, 2006

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk
                         ---------------------

                             No. 05-30459

                        ----------------------

CYNTHIA GIBSON

                       Plaintiff - Appellant

     v.

CANAL INSURANCE COMPANY; ET AL

                       Defendants

CANAL INSURANCE COMPANY

                       Defendant - Appellee

          ---------------------------------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          No. 2:03-CV-3566
           --------------------------------------------

Before JONES, Chief Judge, KING and DENNIS, Circuit Judges.

PER CURIAM:*

     The subject of this appeal is denominated a Judgment.          It

begins by considering an order which denied motions for summary

judgment filed by plaintiff and defendants and goes on to order

that “coverage owed by defendant Canal Insurance is $100,000

pursuant to Federal Rule of Civil Procedure 54(b).”       Although the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
parties and the district court apparently considered this

Judgment to be an appropriate Fed. R. Civ. P. 54(b) judgment, it

is clearly not a final judgment as to defendant Canal Insurance

Company since, as we were informed at oral argument, issues of

liability and damages remain to be resolved.   What the parties

and the district court may have intended was to invoke 28 U.S.C.

§ 1292(b) and to ask the Court of Appeals to resolve a

controlling question of law with respect to the reformation of an

insurance policy issued by Canal Insurance Company.    However,

neither the plaintiff nor Canal applied to the Court of Appeals

for permission to appeal the Judgment within ten days after the

entry of the Judgment, as required by § 1292(b).    Since neither

the requirements of Fed. R. Civ. P. 54(b) nor those of § 1292(b)

have been complied with, we have no jurisdiction.     See Liberty

Mutual Ins. Co. v. Wetzel, 424 U.S. 737 (1976).

     This appeal is DISMISSED.   Each party shall bear its own

costs.




                                 2